[Cite as State v. Wachee, 2021-Ohio-4427.]

                              COURT OF APPEALS OF OHIO

                             EIGHTH APPELLATE DISTRICT
                                COUNTY OF CUYAHOGA

STATE OF OHIO,                                     :

                Plaintiff-Appellee,                :
                                                             No. 110117
                v.                                 :

KNEE WACHEE,                                      :

                Defendant-Appellant.               :


                               JOURNAL ENTRY AND OPINION

                JUDGMENT: APPLICATION DENIED
                RELEASED AND JOURNALIZED: December 13, 2021


                           Cuyahoga County Court of Common Pleas
                                 Case No. CR-19-640498-A
                                 Application for Reopening
                                     Motion No. 550211


                                             Appearances:

                Knee Wachee, pro se.


MICHELLE J. SHEEHAN, J.:

                   Applicant, Knee Wachee, seeks to reopen his appeal, State v. Wachee,

8th Dist. Cuyahoga No. 110117, 2021-Ohio-2683. He claims that appellate counsel

was ineffective for failing to argue that his indictment and bill of particulars were

defective and his speedy trial rights were violated. For the reasons that follow, we

deny the application.
The Appeal

              Wachee appealed his convictions for murder and felonious assault,

for which he was sentenced to an indefinite term of incarceration of 15 years to life.

Appellate counsel assigned two errors for review:

      I.     There was insufficient evidence produced at trial to support a
             finding of guilty on any counts.

      II.    The trial court erred by finding the defendant guilty against the
             manifest weight of the evidence.

This court overruled both assignments of error and affirmed Wachee’s convictions

and sentences. Id. at ¶ 42.

Reopening

              On October 27, 2021, Wachee filed an application for reopening. The

state did not timely respond. The application includes a great deal of this court’s

discussion of the evidence adduced at trial, spending six of the seven pages quoting

from this court’s opinion. The final page of the application includes the three

proposed assignments of error listed below.

   A. Standard of Review for an Application for Reopening

              App.R. 26(B) provides a criminal defendant represented by

appointed counsel on appeal with a limited opportunity to claim that appellate

counsel rendered deficient performance such that the appeal should be reopened

and reargued. The application shall be granted if “there is a genuine issue as to

whether the applicant was deprived of the effective assistance of counsel on appeal.”

App.R. 26(B)(5). The applicant “‘bears the burden of establishing that there was a
“genuine issue” as to whether he has a “colorable claim” of ineffective assistance of

counsel on appeal.’” State v. Smith, 95 Ohio St.3d 127, 2002-Ohio-1753, 766 N.E.2d

588, ¶ 7, quoting State v. Spivey, 84 Ohio St.3d 24, 25, 701 N.E.2d 696 (1998). The

Supreme Court of Ohio has applied the two-pronged analysis for ineffective

assistance of counsel set forth in Strickland v. Washington, 466 U.S. 668, 104 S.Ct.

2052, 80 L.Ed.2d 674 (1984), as the appropriate standard in assessing whether an

applicant has raised a “genuine issue” of appellate counsel’s effectiveness per App.R.

26(B)(5). State v. Myers, 102 Ohio St.3d 318, 2004-Ohio-3075, 810 N.E.2d 436,

¶ 8. Pursuant to Strickland, Wachee bears the burden of showing “that his counsel

[was] deficient for failing to raise the issues he now presents, as well as showing that

had he presented those claims on appeal, there was a ‘reasonable probability’ that

he would have been successful.” Spivey at 24.

   B. Arguments Presented in the Application

               Wachee’s entire argument section of his application states:

      Appellant argues that he received ineffective assistance of appellate
      counsel because appellate counsel failed to raise the following
      assignments of error.

         Appellant seeks to reopen this appeal pursuant to App. R. 26(B).
      He raises the following errors:

      1. The indictment failed to include all the necessary facts to support
         the elements of each offense.

      2. The bill of particulars failed to sufficiently apprise the appellant of
         what he was required to meet.

      3. The appellant was denied the right to a speedy trial.
            WHEREUPON, appellant respectfully reuests [sic] this
      honorable court reopen this appeal pursuant to App. R. 26(B) so the
      merits can be briefed and argued.

              An application for reopening must include “[o]ne or more

assignments of error or arguments in support of assignments of error that previously

were not considered on the merits in the case by any appellate court or that were

considered on an incomplete record because of appellate counsel’s deficient

representation[.]” App.R. 26(B)(2)(c). However, simply setting forth a proposed

assignment of error is not sufficient to demonstrate that there is a “genuine issue as

to whether the applicant was deprived of the effective assistance of counsel on

appeal” required by App.R. 26(B)(5). “An allegation that appellate counsel provided

ineffective representation must be supported by something in the record on appeal.”

State v. Vicario, 8th Dist. Cuyahoga No. 106373, 2019-Ohio-784, ¶ 9, citing State v.

Burke, 97 Ohio St.3d 55, 2002-Ohio-5310, 776 N.E.2d 79, ¶ 10-11. “The bald

assertion of a proposed assignment of error does not meet the applicant’s burden of

demonstrating a colorable claim of ineffective assistance of appellate counsel.” State

v. Meadows, 8th Dist. Cuyahoga No. 108452, 2020-Ohio-3888, ¶ 44, citing State v.

Jackson, 8th Dist. Cuyahoga No. 100125, 2015-Ohio-1946, ¶ 6. See also State v.

Harris, 8th Dist. Cuyahoga No. 90699, 2009-Ohio-5962, ¶ 20, citing State v.

Hawkins, 8th Dist. Cuyahoga No. 90704, 2009-Ohio-2246, ¶ 2-3 (“The mere

recitation of an assignment of error is not sufficient to meet an applicant’s burden

of proving that his counsel were deficient and that there is a reasonable probability

that he would have been successful if counsel had presented those claims.”).
               Wachee does not explain how his indictment is deficient. Generally,

“[t]he purposes of an indictment are to give an accused adequate notice of the

charge, and enable an accused to protect himself or herself from any future

prosecutions for the same incident.” State v. Buehner, 110 Ohio St.3d 403, 2006-

Ohio-4707, 853 N.E.2d 1162, ¶ 7. The indictment charges him with three counts,

each listing a criminal statute he is accused of violating and a description of the

purported conduct on a certain date giving rise to the charge that tracks the language

of the statute and includes each element of the offense. An indictment that tracks

the language of the charged offense, identifies the offense by statute, and includes

each element of the offense is sufficient to provide notice to the accused of the

pending charges. State v. Horner, 126 Ohio St.3d 466, 2010-Ohio-3830, 935 N.E.2d

26.

               “[A] ‘bill of particulars has a limited purpose — to elucidate or

particularize the conduct of the accused alleged to constitute the offense.’” State ex

rel. Vindicator Printing Co. v. Wolff, 132 Ohio St.3d 481, 2012-Ohio-3328, 974

N.E.2d 89, ¶ 30, quoting State v. Sellards, 17 Ohio St.3d 169, 171, 478 N.E.2d 781

(1985). The bill of particulars in this case, filed July 1, 2019, includes specific

allegations of conduct that took place at a time and location for each charged offense,

including the criminal statutes Wachee was accused of violating and the elements of

these offenses.

               There are a variety of claims that may arise regarding the adequacy or

propriety of an indictment or bill of particulars. See, e.g., State v. Sowell, 148 Ohio
St.3d 554, 2016-Ohio-8025, 71 N.E.3d 1034, ¶ 114-128 (addressing multiple

challenges to the indictment in a capital murder case). Wachee has not identified

any way in which the indictment or bill of particulars was defective in this case.

               The same is true for his claim that his speedy trial rights were violated.

It is unclear whether Wachee’s claim relates to the statutory or constitutional right

to speedy trial. He provides no argument and does not point to anything in the

appellate record that demonstrates that his speedy trial rights were violated. Speedy

trial claims can be especially fact-dependent, with various events that may toll the

running of the speedy trial time. Without an argument in support of this assignment

of error, Wachee has not met his burden of demonstrating a colorable claim of

ineffective assistance of counsel.

   C. Lack of a Sworn Statement

               App.R. 26(B)(2)(d) requires an application to include a “sworn

statement of the basis for the claim that appellate counsel’s representation was

deficient with respect to the assignments of error or arguments raised” within the

application. The failure to include this sworn statement has been held as sufficient

grounds for denial. State v. Ercoli, 8th Dist. Cuyahoga No. 104578, 2018-Ohio-

1384, ¶ 4. This is so because without the required affidavit, the application “falls

short of the particularity required by the rule.” State v. Franklin, 72 Ohio St.3d 372,

373, 650 N.E.2d 447 (1995). However, some courts have held that an application

with demonstrable merit should not be denied solely due to the failure to include an

affidavit. See State v. Rosemond, 1st Dist. Hamilton No. C-180221, 2021-Ohio-768,
¶ 21-25 (collecting and analyzing cases). This line of cases is not applicable because

Wachee’s application lacks any form of argument and, thus, demonstrable merit.

              Application denied.




MICHELLE J. SHEEHAN, JUDGE

EILEEN A. GALLAGHER, P.J., and
EILEEN T. GALLAGHER, J., CONCUR